Ostrander, J.
(concurring). The testimony, undisputed, discloses that on September 14, 1909, some one at respondent’s request purchased for him in another village, nine pint bottles of beer. The same person purchased for himself two bottles of whisky, and, upon his return to the village of Boardman, took the liquor to respondent’s sleeping room, arriving about noon. Respondent is a single man, boarding at a restaurant, and occupying rooms in the rear of his barber sho,p, where he sleeps and keeps his personal belongings. The beer was placed on ice, the whisky was in evidence, and in the afternoon there were gathered there a number of men who were drinking the liquor.
Under the circumstances disclosed by the testimony, the trial court was right in refusing to direct a verdict for respondent, and the conviction may be sustained. But I think it proper to say that in my opinion the rooms occupied by an unmarried man may be considered to be his home, in which, in a proper manner, he may be host to a friend or to friends. If the testimony were less conclusive in establishing the fact that this respondent, on this occa*237sion, was permitting others to use his rooms for the purpose of drinking, not only his beer, but the whisky of another, I should regard the charge as faulty in not presenting to the jury the question whether the respondent was acting in good faith and exercising a decent hospitality. Former decisions of this court, which are referred to in the opinion of Mr. Justice Moore, recognize the distinction here pointed out.